DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-169064, filed on 09/18/2019 was received with the present application.

Claim Objections

Claims 2 and 5 are objected to because of the following informalities that requires appropriate corrections:
In claim 2, line 2-3, the limitation “a solid lubricant” should read “the solid lubricant”.
In claim 5, line 2-3, the limitation “the chain-running surface side” should read “a chain-running surface side”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “one or more guides slidably guiding, in presence of lubricating oil, the chain, the guide including, integrally or separately, a guide shoe having a chain-running surface” (in lines 4-7) renders the claim vague and indefinite. It’s unclear if the guide shoe with the chain running-surface is provided on only a single guide of the one or more guides, or if a guide shoe with the chain running-surface is provided on each/ all of the one or more guides. Clarification by the applicant is required.

Claims 2-6 depends from claim 1. Therefore, claims 2-6 are also indefinite for the reasons set forth above.

Claim 3 limitation “the lubricant region is provided to an end face of the chain plate” (in lines 2-3) additionally renders the claim vague and indefinite; specifically because, it is unclear if the lubricant region is configured on only a single chain plate of the plurality of chain plates each/ all the chain plates of the plurality of chain plates forming the chain. Clarification by the applicant is required.

Claim 4 limitations “the guide shoe has a wall surface that is contactable with the chain plate” (in lines 2-3) and “the lubricant region is provided to a side face of the chain plate” (in lines 4-5) additionally renders the claim vague and indefinite. Claim 1, line 2 recite the chain in the chain drive system comprising plurality of chain plates. Thus, it’s unclear if the wall surface of the guide shoe described in claim 4 is configured to contact each/ all of the plurality of chain plates in the chain, configured to contact some of said plurality of chain plates, or only a single chain plate of said plurality of chain plates. Similarly, it is also unclear if the lubricant region is provided to the side face of each/ all of the plurality of chain plates in the chain, provided to the side face of some of said plurality of chain plates, or provided to the side face of only a single chain plate of said plurality of chain plates. Clarification by the applicant is required.

Claims 5-6 depends from claim 4. Therefore, claims 5-6 are also indefinite for the reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Utaki (U.S.PGPUB 2015/0204437A1), in view of Grunecker (German Patent Application DE202012007568U1).

In regards to claim 1, Utaki teach (Figures 1-6) a chain drive system (timing system illustrated in figure 1) comprising: a chain (chain ‘CH’) including a plurality of chain plates (link plates ‘L’); a plurality of sprockets (sprockets S1, S2, and S3) on which the chain (chain ‘CH’) is wound; a guide (chain guide 100, which consist of the metal base member 110 and the guide shoe 120) slidably guiding the chain (chain ‘CH’) in presence of lubricating oil (oil present within the indentations 123 formed in the guide grooves 122 on the shoe surface 121); and the guide (chain guide 100) including a separately formed guide shoe (guide shoe 120) that has a chain-running surface (shoe surface 121) (see also paragraphs 0034-0046). Yet, Utaki fail to explicitly disclose, at least one of the plurality of chain plates (link plates ‘L’) having a lubricant region for retaining a solid lubricant.
Whereas, Grunecker teach (Figures 1-2) a chain (sleeve chain 2) including a plurality of chain plates (outer link plates 5 and inner link plates 7); a guide (tensioning/ guide rail 1) slidably guiding the chain (sleeve chain 2); the guide (tensioning/ guide rail 1) including a chain-running surface (upper surface of the base 3) and guide walls (side walls 4); and at least one of 
Accordingly, using the suggestions in Grunecker reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the side face/ outer surface of each outer chain plate forming the chain in Utaki’s chain drive system with a lubricant region that contains a solid lubricant. Such a modification will considerably reduce the amount of friction that is produced between the outer chain plates of the chain and the guide walls of the guide in the chain drive system when said outer chain plates contacts and runs along the said guide walls; thereby limiting undesirable friction loss (which will increase the drag on the chain) that occurs as the chain moves along the guide, while also limiting any damage (i.e. wear/ tear and abrasions) induced on the guide walls of the guide and/ or the outer chain plates of the chain; which will undoubtedly improve overall performance and the lifespan of the chain, the guide, and/ or the chain drive system.

In regards to claim 2, Utaki in view of Grunecker teach all intervening limitations as shown above. Grunecker further teach (paragraphs 0032-0035 in the translated DE202012007568U1 provided with this office action), the lubricant region (anti-friction coating 6) being formed by adhering thereto a solid lubricant (dry lubricant, which is a bonded coating 2, graphite, and/or PTFE) that is in particulate form (paragraphs 0034-0035 in the translated DE202012007568U1 provided with this office action disclose, the dry lubricant forming the anti-friction coating 6 being a bonded coating containing MoS2, graphite, and/or PTFE; where said dry lubricant bonded coating can be applied to the outer link plates 5 of the sleeve chain 2 via spaying; therefore, it is conceivable that the materials used to produce said dry lubricant bonded coating excited in a particulate form prior to the being mixed together and turned into a sprayable form); and the solid lubricant (dry lubricant, which is a bonded coating containing MoS2) being made of metal (paragraphs 0034 in the translated DE202012007568U1 provided with this office action disclose, the dry lubricant forming the anti-friction coating 6 being a bonded coating that may contain MoS2; where MoS2 (molybdenum disulfide) is a known compound that is classified as a transition metal dichalcogenide) (see also the attached document tilted “Molybdenum Disulfide”).
Subsequently, when the outer chain plates of the chain in Utaki’s chain drive system is provided with the lubricant region suggested by Grunecker as detailed above in the claim 1 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, that the lubricant region on said modified chain is formed by a solid lubricant that is at least partially made of a metal material. Configuring the outer surface of each outer chain plate in the chain with such a lubricant region is beneficial for the same reasons set forth in the claim 1 rejection statement above.

15.	In regards to claim 3, Utaki in view of Grunecker teach all intervening limitations as shown above. Where, Grunecker propose (Figures 1-2 and paragraphs 0030-0036 in the translated DE202012007568U1 provided with this office action) providing at least one of the 
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to also provide the end face of each chain plate in the modified chain taught by Utaki in view of Grunecker with a lubricant region (which contains solid lubricant) that is similar to the lubricant region on the side face of the outer chain plates in said chain. Since the end faces of the chain plates forming the chain in Utaki’s chain drive system are constantly in contact with and travel over the chain-running surface on the guide shoe of the guide in said chain drive system, it would have been a trial solution for one of ordinary skill in the art to provide end face of each said chain plates with a lubricant region so as to further reduce the friction generated between the end face of the chain plates and the chain-running surface of the guide shoe during the operational period of the chain drive system. Thereby, facilitating low drag movement of the chain along the guide shoe of the guide, while also decreasing the damage (i.e. wear/ tear and abrasions) induced on both the guide shoe of the guide and on the chain plates of the chain; which will improve overall performance and the lifespan of the chain, the guide, and/ or the chain drive system. 

In regards to claims 4-6, Utaki in view of Grunecker teach all intervening limitations as shown above. Utaki further teach (Figures 1-6), the guide shoe (guide shoe 120) having a wall surface (inner surfaces of the guide sections 126 and inner surfaces on the outer walls of the guide grooves 122, as indicated in the modified figure 6 below) that is contactable with the at least one of the plurality of chain plates (outer link plates ‘L’) in a width direction (shoe width direction/ direction perpendicular to the chain running direction ‘D’); the wall surface (inner surfaces of the guide sections 126 and inner surfaces on the outer walls of the guide grooves 122) includes a surface on the chain-running surface side of a guide wall (inner surfaces of the guide sections 126 that faces the shoe surface 121) that is provided at an end portion in the width direction (shoe width direction/ direction perpendicular to the chain running direction ‘D’) of the chain-running surface (shoe surface 121), and both side faces of a groove (inner surfaces on the outer walls of the guide grooves 122 that faces the outer surfaces of the outer link plates ‘L’) that is formed in the chain-running surface (shoe surface 121). Yet, Utaki alone fail to disclose, the at least one of the plurality of chain plates (outer link plates ‘L’) having a lubricant region provided to a side face of said the at least one of the plurality of chain plates (outer surface of each outer link plates ‘L’) that makes sliding contact with the wall surface (inner surfaces of the guide sections 126 and inner surfaces on the outer walls of the guide grooves 122).
However, detailed above in the claimed 1 rejection statement, Grunecker does teach (Figures 1-2) a chain (sleeve chain 2) including a plurality of chain plates (outer link plates 5 and inner link plates 7); at least one of the plurality of chain plates (outer link plates 5) having a lubricant region (anti-friction coating 6) that is provided to side face of said at least one of the plurality of chain plates (outer surface of each outer link plates 5) that makes sliding contact with the wall surface (side walls 4) of a guide (tensioning/ guide rail 1); and the lubricant region (anti-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the side face (i.e. outer surface) of each outer chain plate forming the chain in Utaki’s chain drive system with a lubricant region suggested by Grunecker; where said lubricant region on the side face of each outer chain plate is capable of effectively reducing the friction caused damage (i.e. wear/ tear and abrasions) induced on the outer chain plates of the chain and on the wall surfaces of the guide that contacts said outer chain plates. Furthermore, configuring the side face of each outer chain plate in the chain with a lubricant region is advantageous in reducing the drag applied to the chain as it contacts and runs along the wall surface of the guide. 

    PNG
    media_image1.png
    489
    655
    media_image1.png
    Greyscale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                  /MICHAEL R MANSEN/                                                                          Supervisory Patent Examiner, Art Unit 3654